DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (7,672,406 B2), in view of Hormati et al. (US 10,347,283 B2).
Regarding Claim 1 and equivalent method Claim 15, Takeuchi teaches in Figure 1 a circuit, comprising:
a clock and data recovery circuit further detailed in Figure 2, comprising:
a first sampling circuit configured to take a plurality of phase offset first samples of a received serial data stream in response to a first edge of a sampling clock (data 
a second sampling circuit configured to take a plurality of phase offset second samples of a received serial data stream in response to a second edge of the sampling clock, wherein the second edge is opposite the first edge (data sampling circuit 101 receives serial input data and extracted clock from phase interpolator 104, which is generated from an opposite phase of the multi-phase clock in relation to phase interpolator 105); and
a first selection circuit configured to select one of the first samples or one of the second samples (using selection circuits 108, 109); and
a serial to parallel converter circuit configured to generate an output word including the selected one of the first and second samples (Figure 1: Serial-to-parallel converting circuit 15);
but does not explicitly disclose 
a first comparator circuit configured to determine whether the plurality of phase offset first samples have a same logic state; and
a second comparator circuit configured to determine whether the plurality of phase offset second samples have a same logic state; and
the first selection circuit configured to select in response to the determinations made by the first and second comparator circuits.
Hormati et al. teaches in Figure 5 a comparator circuit configured to determine whether the plurality of phase offset samples have a same logic state (the comparators within 230a); and

Hormati et al. further teaches in Figure 7 multiple samplers (730a through 730c, each having its own comparators, such that there is a comparator circuit for each of the samplers shown in Figure 3 of Hormati et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the comparator teachings of Hormati et al. between each of the sampling circuits and selection circuits within the circuit of Takeuchi for the purpose of “reliably detect[ing] the data values transmitted over a communications system.”  Hormati et al.: Col. 3, lines 46-47.

Regarding Claims 14 and equivalent method Claim 25, Takeuchi and Hormati et al., as a whole, teach all the limitations of the present invention, wherein Takeuchi further teaches the circuit wherein the output word is generated by a the serial to parallel converter circuit over a plurality of cycles of the sampling circuit (using Figure 1: Serial-to-parallel converting circuit 15) and further comprises a control circuit configured to output a recovered clock signal having a period equal to said plurality of cycles of the sampling clock (using Figure 2: selection circuit 109).


Allowable Subject Matter
Claims 2-13 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/           Examiner, Art Unit 2849